OPINION
BUSSEY, Judge:
Larry Lynn Lasher, James Potts, and Raymond Halford, Appellants, hereinafter referred to as defendants, entered pleas of guilty in the District Court of LeFlore County, Case No. CRF-71-109, to the offense of Larceny of an Automobile, their punishment was fixed at three (3) years imprisonment to run concurrent with Case No. CRF-71-108 and from said judgment and sentence a timely writ of certiorari has been perfected to this Court.
The sole proposition asserts that the trial court erred in denying defendants’ motion for continuance thus denying them the effective assistance of counsel. This identical proposition was considered by this Court in the companion case of Lasher, Potts and Halford v. State 510 P.2d 698, Okl.Cr. For the reasons set forth in Lasher, Potts and Halford, supra, we are of the opinion that the proposition is without merit. The judgments and sentences are accordingly affirmed.
BLISS, P. J., and BRETT, J., concur.